Citation Nr: 0720364	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  98-06 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a foot condition, 
identified as flat feet and hammertoes.  

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected post traumatic stress disorder (PTSD) prior 
to June 28, 2000, and to an evaluation in excess of 70 
percent from June 28, 2000, forward.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to July 
1968.  His DD 214 reflects that he was awarded a Purple Heart 
medal.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In a November 2005 rating decision, 
the RO increased the veteran's evaluation for PTSD to 70 
percent disabling.  

In July 2003, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC to 
obtain any available relevant records and afford the veteran 
VA examinations.  Those actions completed, the matter has 
been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  A foot disorder, to include hammertoes and pes planus, 
did not have its onset during active service or any 
applicable presumptive period, and is not otherwise 
etiologically related to the veteran's active service.  

2.  In May 2007, prior to the promulgation of a decision in 
the appeal, the veteran stated that he wanted to withdraw his 
claim for an increased evaluation for PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
foot disorder, to include hammertoes and pes planus, have not 
been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for withdrawal of a substantive appeal 
pertaining to entitlement to increased evaluation for PTSD 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.  However, in this case 
the RO did not err by failing to provide such notice because 
notice was not mandated at the time of the initial RO 
decision in January 1998.  See Id.  The veteran does have the 
right to VCAA content-complying notice and subsequent VA 
process.  Id.  

As indicated below, the veteran has withdrawn his appeal as 
to the issue of an increased rating for PTSD.  Therefore, as 
this withdrawal removes the Board's jurisdiction over this 
issue, a discussion of whether VCAA notice was met regarding 
this claim is not in order.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In the instant case, the veteran has not been provided with 
notice as to assignment of disability ratings or effective 
dates with regard to his claim for service connection for a 
foot disorder.  As the Board is denying this claim, any 
questions regarding these downstream elements are moot.  

By letter dated in September 2001, VA satisfied the remaining 
duty to provide VCAA notification with regard to the 
veteran's claim for service connection for a foot condition.  
This letter informed the veteran of the requirements of a 
successful service connection claim.  He was also told of his 
and VA's respective duties in obtaining evidence and asked to 
submit information and/or evidence, which would include that 
in his possession, to the RO.  The content of this letter 
complied with the content requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Although the timing of VCAA notice did not comply with the 
requirement that notice must precede adjudication the veteran 
has not been prejudiced by this timing defect.  In this 
regard, he has had the opportunity to submit additional 
argument and evidence, and thereby, been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Indeed, since the September 2001 notice, additional 
evidence has been received in the form of VA examination 
reports and treatment records.  Additionally, the veteran has 
been provided with additional process by the RO's issuance of 
the July 2006 supplemental statement of the case.  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  A response from the Social Security 
Administration (SSA), dated in April 2004, indicated that no 
medical records of the veteran were located.  The veteran has 
not requested VA assistance in obtaining any other evidence.  
An appropriate VA examination of the veteran's feet was 
afforded the veteran in December 2005.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.  


Withdrawn issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  In a statement 
received by the Board in May 2007, the veteran clearly 
indicated that he wished to withdraw his appeal regarding an 
increased rating for service-connected PTSD, as he stated "I 
want to withdraw my PTSD claim."  At the time, the veteran's 
appeal as to this issue was pending before the Board and a 
decision as to that issue had not yet been promulgated.  
Thus, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and the appeal is 
dismissed.


Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  
In order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Arthritis may be presumed to have had its onset during 
service if manifested to a degree of 10 percent or more 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service medical records do not show any treatment for or 
complaint of a foot disorder.  A May 1968 separation report 
of medical examination indicates that the veteran's feet were 
normal.  An associated report of medical history, completed 
by the veteran, indicates that he either then had or had 
previously had foot trouble.  This history provides no 
additional information as to the nature or circumstances of 
this foot trouble.  

Post service, the first evidence of a disorder of the 
veteran's feet is found in March 1994 VA podiatry notes 
showing that the veteran had a hammertoe of the fourth digit 
of the right foot, and a problem with his fifth digit of the 
right foot, although the description of this problem is 
illegible.  An undated clinic note reports the veteran's 
complaint that he had a painful right foot since service.  An 
April 1994 note reports that the veteran had arthrodesis of 
the right fourth toe with no history of trauma to the area.  
A February 1997 VA operation report shows that the veteran 
underwent arthroplasty of the left fourth and right third 
interphalangeal joints.  Postoperative diagnosis was 
hammertoe of the left fourth and the right third digit.  An 
undated VA clinic note indicates that the veteran had pes 
planus of the right foot.  

Also of record is the veteran's report that he fell from a 
helicopter while serving in Vietnam.  The first report of 
this incident is found in a June 1984 medical examination 
form, and reports only that the veteran fell from a 
helicopter onto a paddy field and lost consciousness.  This 
document also reports several injuries during service, 
including trauma to the head, right elbow, right ankle, and 
left wrist, but is noticeably absent for any report of a foot 
injury.  Regardless, the veteran's reported fall from a 
helicopter is accepted as fact in accordance with 38 U.S.C.A. 
§ 1154.

In a May 1997 letter, a VA Rheumatology Section Chief stated 
that the veteran had chronic body pain since his helicopter 
fall in 1966.  He reported the veteran's complaints of 
diffuse body pain, pain in the knee, ankle, hand, and 
shoulder.  He stated that this was consistent with a 
diagnosis of fibromylagia.  He also described the 1997 
surgery of the veteran's right foot, commenting that pes 
planus had been noted.  This physician then stated "given 
the association of antecedent trauma in some patients with 
fibromyalgia and the deformities of this (sic) feet, it is 
possible that his fall from a helicopter in 1966 may have 
been a contributing factor to his fibromyalgia and chronic 
foot problems."  

In July 2003, the Board remanded this matter to obtain a 
medical examination of the veteran's feet and a medical 
opinion to include the diagnosis, date of onset, and etiology 
of any foot problem found on examination.  The examiner was 
asked to state whether it is at least as likely as not that 
the any currently diagnosed foot disorder had its onset 
during active service or is related to any in-service disease 
or injury, including a fall from a helicopter during service.

In December 2005, the veteran underwent a VA examination of 
his feet, which included an interview with the veteran.  No 
mention was made by the veteran of any specific injury to his 
feet during service.  Rather, the veteran reported that he 
developed foot problems during service due to tight boots and 
prolonged walking.  His present complaint was foot pain, 
characterized at times as throbbing and burning.  Physical 
examination yielded a diagnosis of history of painful hammer 
toes with status post fusion of the fourth proximal 
phalangeal joint of the right foot and status post 
arthroplasty of the left fourth proximal interphalangeal 
joint and arthroplasty of the right third proximal phalangeal 
joint.  The examiner did not diagnose pes planus.  The 
examination report also indicated that the veteran failed to 
obtain x-rays.  In rendering his diagnosis, the examiner 
stated that there was no evidence in the service medical 
records of hammer toes on discharge or of an injury or trauma 
during service.

Although this examiner did not specifically answer the 
question of whether it was at least as likely as not that the 
veteran's disorder had its onset during service or resulted 
from injury during service, including fall from a helicopter, 
the Board finds this examination and report sufficient to 
decide the veteran's claim and that no prejudice to the 
veteran will result by so doing.  

Given the veteran's explanation of foot symptoms experienced 
during service, the examiner's failure to precisely address 
the question regarding the fall from a helicopter amounts to 
harmless error.  The Board notes that the veteran is 
competent to report observable symptoms.  Layno v. Brown, 6 
Vet. App. 465, 469-470 (1994).  When this issue was remanded 
for an examination, the record was absent for any statement 
regarding an association between the veteran's current foot 
disorders and his service, other than the May 1997 letter 
from the VA chief of rheumatology.  While the phrasing of 
this opinion was speculative, the threshold for requiring an 
examination under 38 U.S.C.A. § 5103A is a low one.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, with 
only the May 1997 letter addressing this issue, the Board 
remanded for an examination and medical opinion.  

As the veteran has indicated that the association between his 
current foot problems and his service is that tight boots and 
a lot of walking caused his feet to hurt during service, the 
opinion expressed in the May 1997 letter is not merely 
speculative but amounts to no more than hypothetical 
possibility with no relevance to the facts alleged by the 
veteran.  Because the December 2005 examination report was 
based on facts provided by the veteran, an examination of the 
veteran's feet, and a review of the claims file, the Board 
finds that no prejudice results to the veteran due to the 
examiner's failure to address what is now only a statement of 
mere possibility.  Furthermore, the December 2005 examiner 
indicated that the veteran failed to obtain x-rays in 
conjunction with the examination.  Failure to comply with the 
requests for a complete examination results in the Board 
rendering a decision on a service connection claim based upon 
the evidence of record.  Therefore, no further medical 
opinion is required in this case.  

The Board also finds that the examiner's statement indicating 
no evidence of hammertoes during service and no trauma during 
service substantially complies with the remand order.  See 
Dyment v. West, 13 Vet.App. 141 (1999).  While the examiner 
did not state the probability of onset of the veteran's 
hammer toes during service, he clearly indicated that there 
was no evidence of the veteran's current diagnosed condition, 
hammer toes, during service and no evidence of trauma during 
service leading to this diagnosed condition.  The examination 
report request shows that the questions were posed to the 
examiner.  From the facts shown during the examination, 
including the veteran's statements, requiring the examiner to 
state more would amount to asking for him to resort to pure 
speculation.  

The Board affords considerably greater probative value to the 
December 2005 examination results than to the May 1997 letter 
described above.  The credibility and weight to be attached 
to such opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  

The December 2005 examination report was rendered after 
review of the veteran's claims file, there is no indication 
that the author of the May 1997 letter conducted such a 
review.  Sound reasoning was employed by the December 2005 
examiner, his opinion addressed the relevant facts, and he 
did not rely on speculation.  

In contrast, the May 1997 letter was little more than a 
statement of remote possibility stated in highly speculative 
language.  Even considering the rule of reasonable doubt, 
service connection cannot be granted based on pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2006).  The Court has repeatedly 
held that speculative opinions cannot support a grant of 
service connection.  In Bloom v.West, 12 Vet. App. 185 
(1999), the Court found unpersuasive the unsupported 
physician's statement that the veteran's death "could" have 
been caused by his time as a prisoner of war.  In Stegman v. 
Derwinski, 3 Vet. App. 228 (1992), the Court held that 
evidence favorable to the veteran's claim that did little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure was insufficient to 
establish service connection.  Similarly, in Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992), the Court found that 
medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship.  In the instant 
case, the May 1997 letter refers to an association between 
trauma in "some" patients and fibromyalgia and concludes 
that it is "possible" that a fall "may" have been a factor 
in the veteran's foot problems.  As stated above, this 
opinion does not even comport with the facts provided by the 
veteran during the December 2005 examination.  For these 
reasons, the Board finds that there is no nexus between the 
veteran's service and his current hammertoes.  

As to the veteran's opinion that his current foot problems 
are related to walking long distances in tight boots, he is 
not competent to provide an opinion as to the etiology of his 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Finally, although the record shows diagnoses of arthroses 
many years after separation from service, there is no 
evidence that the veteran suffered from any arthritis within 
one year of separation from service.  Therefore, the 
presumptive provisions for chronic diseases are not for 
application.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  

Because there is no evidence of the hammertoes or any other 
foot disorder during service or for many years thereafter, 
and because the preponderance of the evidence shows that 
there is no nexus between the veteran's current foot disorder 
and service, his claim must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for a foot condition, 
identified as flat feet and hammertoes, is denied.  

The appeal for entitlement to increased evaluation for PTSD 
is dismissed.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


